_____________

                             No. 95-2248WM
                             _____________

Sandra Dickens,                  *
                                 *
                Appellant,       *
                                 *   Appeal from the United States
     v.                          *   District Court for the Western
                                 *   District of Missouri.
Shirley S. Chater, Commissioner *
of Social Security               *   [UNPUBLISHED]
Administration,                  *
                                 *
                Appellee.        *
                           _____________

                     Submitted:   December 12, 1995

                        Filed: January 8, 1996
                            _____________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                          _____________


PER CURIAM.


     Sandra Dickens appeals the judgment entered by the district
court affirming the Secretary's decision denying Dickens disability
and supplemental security income benefits. After careful review of
the record and the parties' briefs, we conclude the Secretary's
decision is supported by substantial evidence on the record as a
whole. Because an opinion by this court would have no precedential
value, we affirm the district court without further discussion.
See 8th Cir. R. 47B.


     A true copy.


          Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.